                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
                                         January 27, 2020                       DATE FILED: 01/28/2020

VIA ECF

 Honorable Lorna G. Schofield
 United States District Court
 for the Southern District of New York
 40 Centre Street
 New York, NY 10025

                               Re:    Ferrarini v. Irgit, et al.
                                      Civil Action No. 19-0096 (LGS)

Dear Judge Schofield:

        This firm represents Defendants Ipek Irgit and Kiini, LLC in the above-referenced matter.
The Court has adjourned the pre-motion conference in this matter from February 6, 2020, to
February 20, 2020, at 10:40 a.m. Unfortunately, I will be in federal court in the Eastern District of
Michigan on February 20, 2020, for the return date of a pretrial motion in a multi-defendant
criminal matter. In addition, I will be away on an already scheduled visit to my two daughters who
live in Boulder, Colorado, from February 21 to March 1, 2020. Accordingly, with the consent of
Plaintiff’s counsel, I respectfully request that the Court re-schedule the pre-motion conference in
this matter to February 19, 2020, on which all counsel are available.

        Counsel for the parties also jointly request that the deadline for written responses to the
parties’ pre-motion letters be extended from January 30, 2020 to February 13, 2020, to mirror the
adjournment of the pre-motion conference.

                                                      Respectfully yours,



                                                      Mark A. Berman

cc:    All Counsel of Record (via ECF)

Application GRANTED IN PART. The pre-motion conference, scheduled for February 20, 2020, is
ADJOURNED to March 5, 2020 at 10:40 a.m.

Letter responses to the parties' pre-motion letters, filed January 23, 2020, shall be filed by
February 20, 2020.

Dated: January 28, 2020
       New York, New York
